Citation Nr: 0830991	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-43 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the left lower 
extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that claims for increased ratings, to include 
initial ratings, require consideration of entitlement to such 
ratings during the entire relevant time period involved, i.e. 
from the date the veteran files a claim which ultimately 
results in an appealed RO decision, and contemplate staged 
ratings where warranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran underwent VA examinations of his service-
connected diabetes mellitus and related neurological 
conditions in May 2004.  As staged ratings may be applicable 
and the most recent examinations occurred over four years 
ago, it is necessary that the veteran be scheduled for more 
contemporaneous VA examinations to determine the current 
severity of his diabetes and diabetic neuropathies.

Additionally, the record does not include any VA or private 
medical records related to treatment of the veteran's 
diabetes and diabetes-related disabilities subsequent to May 
2004.  It is unclear whether the veteran has received medical 
treatment for his diabetes and neurological disorders at VA 
facilities or from non-VA providers since May 2004.  
Therefore, since records of more recent treatment are 
necessary to adjudicating this appeal and determining whether 
a staged ratings are appropriate, any current treatment 
records must be obtained.  

Last, the RO must send the veteran a supplemental notice 
letter consistent with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination(s) to determine the nature and 
severity of his service-connected diabetes 
mellitus and diabetic neuropathy of the 
left and right lower extremities.  The 
claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner(s) prior to the 
completion of the examination report(s), 
and the examination report(s) must reflect 
that the claims folder was reviewed.  Any 
indicated studies should be performed.  A 
complete rationale must be provided as to 
all findings and any opinions.  

2.  The RO should request the veteran to 
provide information regarding any medical 
treatment he has sought for his diabetes 
and diabetic neuropathy since May 2004 and 
to provide any releases necessary to 
obtain records of such treatment.  The RO 
should obtain complete records of all such 
treatment from all sources identified by 
the veteran.  The RO must obtain copies of 
any records of VA treatment the veteran 
has received for diabetes and diabetic 
neuropathy since May 2004.

3.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A, and 
38 C.F.R. § 3.159, as well as Vazquez-
Flores, is conducted.  The notification 
should address the veteran's claims for an 
increased rating, to include the 
requirements imposed by Vazquez-Flores, 
and the requirements for direct service 
connection, secondary service connection, 
increased ratings and earlier effective 
dates.

4.  Then, readjudicate the claims of 
entitlement to a disability rating in 
excess of 20 percent for diabetes 
mellitus, and entitlement to initial 
disability ratings in excess of 10 percent 
for diabetic neuropathy of the left and 
right lower extremities.  If the 
determination remains unfavorable to the 
veteran, the AMC must issue a supplemental 
statement of the case and provide the 
veteran and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

